Title: To John Adams from Sylvanus Bourne, 8 September 1789
From: Bourne, Sylvanus
To: Adams, John



My respected Sir—
Boston Sept. 8th. 1789

I was honoured by the due receipt of your obliging favr. of Augt 30th for which you have my Cordial thanks—I am sensible of the justness of your observations relative to the Presidents nominations, and doubt not they will be all made free from any partial bias whatever, and on the principles of humanity, Wisdom, & justice to his Country, whose best interests, have been his uniform study and pursuit; no personal disappointment will ever excite in my mind a distrustful idea of the good wishes of my friends towards me, convinced of the uncertain nature of these kind of applications—
I have yet some hopes of a registership in the judiciary to which Object Mr. Jay may have it in his power to assist me effectually—Should I be eventually defeated in my wishes for a domestic Office I would wish the favr of your opinion upon the subject of my original intent of going as Consul to Cadiz—You once observed to me while at Mr. Jay’s that if Harrison did not go you thought it clear for me—Harrison has repeatedly told his friends here, that he did not want to go unless a salary was affixed to the office; but I will consent to go without, depending on forming some mercantile connection & the chance of a future moderate grant from Govt: Should the President be inclined to favr my views I suppose it to be fully within his power to originate this appointment if unaccompanied by a pecuniary Stipend & should he think it of public advantage & that I am capable of rendering public Service herein—he can send down his nomination before the Senate rise thris Session in a leisure moment will you please to inform me on this Subject.—
Prompted I hope by justifiable motives I have chosen this onus to obtain some employ in my Countrys Service but if foiled in every attempt—I shall not yet despair—by fortitude, industry, & perseverance in private pursuits to be able to support that Character & Reputation in the world without which life would be to me scarce an object of desire—I sometimes am led to think it a curse to possess any Ambition & to look with envy on the stupid, senseless part of Mankind, who are willing to head on the same "dull pace from day to day."
D Sir I suppose the poem you allude to—to be the infamous production of a disappointed expectant by the name of Edward Church, who tainted by his Brother’s treacherous blood, would hope to poison the public mind—but a Character like yours Sir built on the broad basis of tried Integrity, Superior ability and an ardent love of your Country manifested by a series of painful Services, is not to be Shaken by the envenomed Shafts of Envy—or the rancorous ebulitions of a corroded mind—But shall remain unsullied in the grateful sentiments of the virtuous part of your Countrymen, till time shall be no more, and after that curtain shall drop, which will open to your view, the more peaceful scenes of a future existence.
Please to tender my best respects to Mrs.  Adams & the rest of your good Family believing me, to be with unfeigned Esteem & respect / your Obliged & devoted / Servt.
Silva: Bourn